Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-30 and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/22.
Applicant’s election without traverse of claims 1-24 and 31 in the reply filed on 6/24/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in US20180054872 in view of Moriyama in WO2017188300 (wherein US20190112527 is cited herein as an English language equivalent).

Regarding Claim 1:  Xu teaches the creation of a light emitting device comprising an anode (10) and a cathode (20) arranged opposite from one another and facing one another (See Figure 2).  The device includes a first and second charge auxiliary layer (11,21), wherein each of these layers is disposed between the quantum dot emission film (30) and the cathode or anode.  The quantum dot film is disposed between the anode and cathode and comprises a first surface facing a first charge auxiliary layer and an opposite second surface (See Figure 2).  The quantum dot emission film comprises a first emission layer comprising first quantum dots that constitute at least a portion of the first surface (3B1B) and a second emission layer comprising second quantum dots that constitute at least a portion of a second surface (31R).  The second emission layer is disposed on the first emission layer with intermittent layers (See Figure 2).  Xu teaches that the quantum dots may be of various II-VI or III-V compositions and do not necessitate the inclusion of lead or cadmium (See Paragraph 51).

Xu does not teach the use of halide dopants on the surface of the quantum dots used in the emissive layer.

However, Moriyama teaches that core-shell quantum dots may be provided with halide dopants on the core surface and the shell surface (See Paragraph 12 and 58).  Moriyama teaches that the doping of halide atoms at these surfaces serves to reduce the number of trap states on the surface and is capable of stabilizing the PLQY such that it isn’t degraded over time (See Paragraph 62).  Those of ordinary skill in the art would have found it obvious to modify the surface of Xu’s quantum dots with halide dopants in order to better stabilize the quantum dots for long-term use.  Those of ordinary skill in the art would be motivated to modify the quantum dots of Xu with the teachings of Xu in order to provide for better long term stability.  

Regarding Claim 2:  The instant claim is drawn to a product-by-process limitation.  Product-by-process limitations are given patentable weight based on the implications of the process on the materials composition or structure and not to the actual manipulations as they are set forth.  As the solvent used to create the films or layers is evaporated or removed it is unclear what implications the instant product-by-process limitations are meant to set forth.  Xu clearly teaches that the solvent used for printing such a material may include the alcohols and alkanes claimed, but may also include other solvents such as water or methyl benzene (See Paragraph 54).   The use of any of the solvents set forth by Xu meet the limitations as set forth as the claims are drawn to a product and not a process.  

Regarding Claim 3:  Xu does not necessitate the inclusion of Cd in the composition of the quantum dots (See Paragraph 51).

Regarding Claim 4:  Xu in view of Moriyama are silent in terms of the ppm amount of halogen elements provided in said film as a whole.  

However, Moriyama teaches that the content of halogens in the quantum dots from 2 to 15 mass% (See Abstract).  The instant disclosure sets forth that the content of halogen relative to Zinc is on the order of 3 to 10 % (See Page 3).  As Moriyama’s quantum dots may be of an overlapping range of compositions as those claimed and may contain an overlapping range of halide, the amount of halide within the individual quantum dots would at least overlap.  As Xu and the instant disclosure both teach the quantum dots are disposed in a film used for the purpose, the concentration of those quantum dots within such a film would at least overlap in order to achieve their purpose.  As the content of halides in individual quantum dots overlap and the concentration of quantum dots in the film would necessarily overlap to achieve the claimed purpose, the concentration of halides within said film would also overlap based on the above.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claim 5:  Xu does not require that the ligand on the surface of the quantum dots includes a thiol (See Paragraph 53).  

Regarding Claim 6:  Xu teaches that the compositions may be selected amongst Zn based quantum dots such as ZnSe/ZnS/ ZnTe/ZnSe.  Moriyama teaches that 2 to 15 wt% halides may be added to the surfaces of quantum dots to increase PLQY (See Abstract).  Zn in each of ZnS, ZnSe, and ZnTe accounts for 67, 45, and 33 wt% of the compositions.  Based on the wt% of Zn in these quantum dots and the wt% of halides, those of ordinary skill would expect an overlapping range of peak intensities in XPS.

Regarding Claim 7:  The claim as set forth relates to first quantum dots associated with a first surface and second quantum dots associated with a second surface.  Moriyama teaches that various emission layers may have a thickness in the range from 10 to 60 nm (See Paragraph 83, 95), which necessarily may include quantum dots close to either surface 21/31 or surface 31/32 (See Figure 2).  As the first and second quantum dots are within the same emissive layer, they necessarily emit identical color light.   

Regarding Claim 8:  The quantum dots in layers 31R, 31G, 31B all emit different colored light and may be associated with various surfaces (See Figure 2 and Paragraph 34). 

Regarding Claim 9-10:  The quantum dots described by Xu may all comprise a core and a shell.  The first and second semiconductor nanocrystals comprising said core and shell may be chosen from group II-VI and Group III-V compounds (See Paragraph 51).  

Regarding Claim 11:  Xu teaches that the first semiconductor nanocrystal (core) may be InP or ZnSe (See Paragraph 51).  

Regarding Claim 12:  Xu teaches that the outer shell may be ZnS (See Paragraph 51)

Regarding Claim 13-14:  Xu teaches that the quantum dots may be coated with an organic ligand such as oleic acid, which is a C17 carboxylic acid compound (containing RCOOH; See Paragraph 53).

Regarding Claim 15-17: Xu teaches that various emission layers may have a thickness in the range from 10 to 60 nm (See Paragraph 83, 95).  

Regarding Claim 18 and 20:  Xu teaches that the device may comprise a first (31R), second (31B) and third emission layer (31G), wherein the third emission layer may be disposed between the first and second and my comprise quantum dots as set forth above.  Those of ordinary skill in the art would modify these quantum dots according to Xu for the same reasons as set forth above. All of these layers may emit different colors (See Paragraph 34 and Figure 2). 

Regarding Claim 19:  The claim as set forth relates to first quantum dots associated with a first surface and second quantum dots associated with a second surface and a third emission film associated with neither surface.  Moriyama teaches that various emission layers may have a thickness in the range from 10 to 60 nm (See Paragraph 83, 95), which necessarily may include quantum dots close to either surface 21/31 or surface 31/32 and quantum dots associated with a film layer associated with neither of the two surfaces (a third emission layer comprising third quantum dots) (See Figure 2).  As the first and second quantum dots are within the same emissive layer, they necessarily emit identical color light.   The claim currently sets forth no features or structures differentiating the first, second and third layers as they are set forth in this claim.  A layer of a finite thickness can be subdivided into sublayers having finite thicknesses arbitrarily on this basis.  

Regarding Claim 21:  Xu teaches that various emission layers may have a thickness in the range from 10 to 60 nm (See Paragraph 83, 95).  

Regarding Claim 31:  Xu teaches that the device as set forth above may be used in a flat panel display (See Paragraph 3).  

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriyama as applied to claim 1 above, and further in view of Chen in CN110176548 (English translation provided).

Regarding Claim 22:  Xu in view of Moriyama teach a light emitting device having a plurality of emission layers containing the claimed quantum dots, a first and second electrode, and charge auxiliary layers in terms of both hole transport and electron transport layers.  

Xu teaches that the electron transport layer may be provided in terms of various oxides including ZnO, but is silent in terms of the form of the ZnO.

However, Chen teaches that ZnO may be used as a barrier layer and as an electron transport layer in a QD-LED device (See Summary of the Invention Paragraph 2 and Specific Implementation Methods Paragraph 1).  Chen teaches that the ZnO is provided in terms of nanoparticles that may have a size from 1-10 nm.  Those of ordinary skill in the art would have found it obvious to provide ZnO in terms of nanoparticles in the device of Xu as it is a known form of this material when creating such a layer.  Those of ordinary skill in the art would have been motivated to provide nanoparticles of ZnO in order to form the device of Xu according to the methods set forth, which include spin coating, micro-contact printing, ink-jet printing and roll-to-roll printing.  Xu requires that such a layer is from 10-100, which would require nanoparticulate materials such as those taught by Chen.  
Regarding Claim 23:  Xu teaches undoped ZnO (See Paragraph 38).

Regarding Claim 24:  Chen teaches ZnO particles may be provided in a range from 1-10 nm (See Summary of Invention Paragraph 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734